Exhibit 10.7

 

AMENDMENT No. 3
to

BLONDER TONGUE LABORATORIES, INC.

2016 EMPLOYEE EQUITY INCENTIVE PLAN

 

This Amendment No. 3 (“Amendment”) to Blonder Tongue Laboratories, Inc. 2016
Employee Equity Incentive Plan (the “Plan”) has been adopted and approved by the
Board of Directors on October 12, 2020, and shall be effective as of such date.

 

By this Amendment, the original text of the defined term “Fair Market Value” as
set forth in Section 3.1(h) of the Plan is hereby removed and replaced in its
entirety by the following:

 

(f) “Fair Market Value” means, (A) in connection with any Award with respect to
a share of Stock as of any given date prior to October 12, 2020 (other than an
Unrestricted Stock Award granted hereunder pursuant to a deferred compensation
agreement entered into between a key employee and the Company prior to October
12, 2020), (i) if the Stock is traded on the over-the-counter market, the
arithmetic mean of the bid and the asked prices for the Stock at the close of
trading on that date, or if that day is not a trading day (i.e. a weekend,
holiday or no trades were made), on the trading day immediately preceding such
day; (ii) if the Stock is listed on a national securities exchange, the
arithmetic mean of the high and low selling prices of the Stock on the
consolidated tape on that date, or if that day is not a trading day, on the
trading day immediately preceding such day; and (iii) if the Stock is neither
traded on the over-the-counter market, nor listed on a national securities
exchange, such value as the Committee, in good faith, shall determine, and (B)
in connection with any Award with respect to a share of Stock as of any given
date after October 12, 2020 (including an Unrestricted Stock Award granted
hereunder pursuant to a deferred compensation agreement entered into between a
key employee and the Company prior to or after October 12, 2020), (i) if the
Stock is traded on the over-the-counter market, the arithmetic mean of the bid
and the asked prices for the Stock at the close of trading on that date, or if
that day is not a trading day on the trading day immediately preceding such day;
(ii) if the Stock is listed on a national securities exchange, the official
closing price on the consolidated tape on that date, or if that day is not a
trading day, on the trading day immediately preceding such day; and (iii) if the
Stock is neither traded on the over-the-counter market, nor listed on a national
securities exchange, such value as the Committee, in good faith, shall
determine.

 

All other provisions of the Plan shall remain unchanged and in full force and
effect.

 

+++++++++++++++++++++++++++++++++++

 

 